UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

em ee ee ee eee ee ee ee x
GNITED STATES OF AMERICA ex rel. ANTI- : 06cv2860 (DLC}
DISCRIMINATION CENTER OF METRO NEW :
YORK, INC., : ORDER
Plaintiff,
-V-
WESTCHESTER COUNTY, NEW YORE,
Defendant. :
annem en i ee ee x

DENISE COTE, District Judge:

On January 26, 2021, the Monitor filed an assessment
(“assessment”) of Westchester County’s (“County”) compliance
with the terms of the Consent Decree. The Monitor concluded
that the County has “substantially satisfied its obligations
under the Settlement.”

An Order of January 27 directed responses to the assessment
to be submitted by February 10. The County, the United States
Government (“Government”), and the Anti-discrimination Center,
Inc. submitted responses to the assessment. The Government
agreed with the Monitor that the County has “substantially met
its obligations” under the Consent Decree with the exception
that the County has not completed its obligation to create 750

affordable affirmatively furthering fair housing (“AFFH”’) units.

 
An Order of February 11 directed the parties to submit an
update regarding the status of the AFFH units by April 30. When
the County informed the Court in a letter of April 30 that it
had not yet completed the 750 units, a Memorandum Endorsement of
May 3 directed the parties to submit another update on June 30,

In a letter of June 1, the County stated that it had
completed 751 AFFH units. An Order of July 1 directed the
Government or the Monitor to submit any response by July 8. On
July 8, the Government submitted a revised version of its
original response to the assessment. The Government agrees that
the County is now in compliance with the 750 AFFH units
requirement and suggests that this Court accept the assessment.
Accordingly, it is hereby

ORDERED that the Monitor’s Assessment of January 26, 2021
is accepted.

IT IS FURTHER ORDERED that, by July 26, 2021, the parties
shall submit a letter proposing any next steps in the above-
captioned case, including whether the services of the Monitor
are still needed.

Dated: New York, New York
July 11, 2021

bac Le

NISE COTE
United Statgés District Judge

 
